CANTY, J.
I concur in the result, but am of the opinion that the statute cannot be held constitutional as applied to all the different cases which may come within its terms. The legislature has a *393perfect right to provide for redressing a class of wrongs by imposing extra costs in the suit brought to vindicate those wrongs, providing the class selected by the legislature is different in some essential particular from all other wrongs, — if the basis of classification is a proper one. Ejectment cases to recover land occupied as a right of way are often defended in bad faith, or without color of right, or with a negligent disregard for the truth as to the merits of the controversy. A railroad company enjoys peculiar privileges for the protection of its franchises, and to prevent the interruption of the publio service in such cases, and the legislature may well provide means to prevent the abuse of those privileges. As applied to proper cases, the statute is clearly constitutional; but where the defendant has color of right, is acting in apparent good faith, is not negligent in failing to ascertain the truth or merits of its defense, and is not in any manner abusing its privileges, — as applied to such cases, I am of the opinion that the statute is unconstitutional. I am also inclined to think that, if we had before us the record brought up on the former appeal,3 this would be such a case. But there is nothing-before us on this appeal but the complaint, findings, and judgment. Every presumption is in favor of the regularity of the proceedings of the court below, and I am therefore of the opinion that the judgment appealed from should be affirmed.

 60 Minn. 100, 61 N. W. 814.